                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KEHINDE BALOGUN,

                            Plaintiff,                                  ORDER
       v.
                                                                     18-cv-301-wmc
THE BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM,
KEVIN CHEREK, and BOBBY BURROW

                            Defendants.


       The court held a final pretrial conference today, hearing argument on reserved

motions in limine, and directing the parties to file supplemental briefing on certain issues.

The purpose of this order is to memorialize those rulings.

       IT IS ORDERED that:

       1) The final pretrial conference will continue telephonically on Wednesday, August
          7, at 9:30 a.m. Counsel for plaintiff is responsible for setting up the call to
          chambers.

       2) Plaintiff’s second motion in limine is GRANTED IN PART and DENIED IN
          PART. Bradley may not testify as to what customers told him in the abstract,
          but may testify as to what he told defendants about customers comments. As
          to the latter, plaintiff may be entitled to a curative instruction that any
          statements attributed to customers are not to be considered for the truth of the
          matter asserted.

       3) By 5:00 p.m. on Tuesday, August 6, the parties are directed to meet and confer
          and provide the following as either joint stipulations or competing submissions:

              a) Factual statements to be read to the jury about the ERD proceedings;

              b) Whether and how to include defendant the Board of Regents of the
                 University of Wisconsin System in the opening remarks, voir dire, jury
                 instructions and verdict forms; and
       c) How to describe the alleged retaliatory acts in the closing instructions and
          questions on the liability special verdict form.

4) The parties are also directed to file revised exhibit lists and objections -- as well
   as any remaining disputed exhibits -- by 5:00 p.m. on Tuesday August 6.

5) The parties stipulate that plaintiff filed his complaints in good faith.

Entered this 30th day of July, 2019.

                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                       2
